 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8    UPSTART GROUP, LLC, a Washington
      limited liability company,
 9                                                        CASE NO. 2:19-cv-01290-BAT
                                Plaintiff,
10                                                        ORDER GRANTING THIRD EX
              v.                                          PARTE MOTION TO EXTEND
11                                                        DEADLINE FOR DEFENDANT TO
      THE UPSTART GROUP,                                  ANSWER
12    INCORPORATED, an Illinois corporation,

13                              Defendant.

14           This is Plaintiff Upstart Group, LLC’s third request for an extension of Defendant The

15   Upstart Group Incorporated’s deadline to respond to Plaintiff’s Complaint. Plaintiff agreed to the

16   extension so the parties may discuss settlement and Defendant can retain local counsel. Dkt. 16.

17   Although the motion is for an additional two week extension, the parties are in communication

18   and have kept the Court apprised.

19           Accordingly, it is ORDERED that Defendant’s shall file its response to Plaintiff’s

20   complaint by October 29, 2019. The parties should immediately inform the Court if they settle

21   prior to that time.

22

23


     ORDER GRANTING THIRD EX PARTE
     MOTION TO EXTEND DEADLINE FOR
     DEFENDANT TO ANSWER - 1
 1           The Clerk shall send a copy of this Order to Plaintiff’s counsel and to Defendant’s

 2   Illinois counsel, Robert J. Ambrose and Robert H. Smeltzer of Howard & Howard Attorneys,

 3   PLLC.

 4           DATED this 4th day of October, 2019.

 5

 6

 7
                                                          A
                                                          BRIAN A. TSUCHIDA
                                                          Chief United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING THIRD EX PARTE
     MOTION TO EXTEND DEADLINE FOR
     DEFENDANT TO ANSWER - 2
